Exhibit 10.2

 

FIRST EXTENSION AGREEMENT

($21.9M Term Loan)

 

This FIRST EXTENSION AGREEMENT ($21.9M Term Loan) (the “Extension”) dated as of
April 22, 2019, is between AMPHASTAR PHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”), and ARMSTRONG PHARMACEUTICALS, INC., a Delaware
corporation (“Guarantor”), on the one hand, and CATHAY BANK, a California
banking corporation (“Lender”), on the other hand, with reference to the
following facts:

 

RECITALS

 

A.        Lender and Borrower entered into that certain Loan Agreement dated as
of April 22, 2014 (as previously amended, the “Loan Agreement”) pursuant to
which Lender made a loan to Borrower in the principal amount of $21,900,000.00
(the “Loan”).

 

B.         The Loan is secured by, inter alia, (i) that certain Commercial
Security Agreement dated April 22, 2014, executed by Borrower in favor of
Lender, (ii) that certain Stock Pledge Agreement dated April 22, 2014, executed
by Borrower in favor of Lender, and (iii) that certain Convention de
Nantissement de Titres Financies dated April 22, 2014, by Borrower, in favor of
Lender.

 

C.         Payment and performance of Borrower’s obligations to Lender are
guaranteed by Guarantor pursuant to, inter alia, that certain Continuing
Guaranty dated April 22, 2014, executed by Guarantor in favor of Lender.

 

D.        The Loan Agreement was previously amended by (i) that certain First
Amendment to Loan Agreement dated April 28, 2014 (“First Amendment”), (ii) that
certain Second Amendment to Loan Agreement dated May 8, 2014 (“Second
Amendment”), (iii) that certain Third Amendment to Loan Agreement dated May 23,
2014 (“Third Amendment”), (iv) that certain Fourth Amendment to Loan Agreement
dated July 14, 2014 (“Fourth Amendment”), (v) that certain Fifth Amendment to
Loan Agreement dated December 31, 2014 (“Fifth Amendment”), (vi) that certain
Sixth Amendment to Loan Agreement dated December 18, 2015 (“Sixth Amendment”),
(vi) that certain Seventh Amendment to Loan Agreement dated December 27, 2017
(“Seventh Amendment”), and that certain Eighth Amendment to Loan Agreement dated
July 11, 2018, (“Eighth Amendment”).

 

E.         Borrower and Lender have agreed to a short extension pending Lender's
review and consideration of further amendments to the Loan.

 

 

AGREEMENT

 

1.         Definitions.  Capitalized terms used but not defined in this
Extension shall have the meaning given to them in the Loan Agreement.

 





 

 

 

 

3306757.1

 

 

 

-  1  -

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

2.         Extension of Loan.

 

2.1        The Maturity Date in the Note and as referenced in the other Loa
Documents is hereby extended to June 22, 2019, at which time the entire
principal balance under the Note plus all accrued and unpaid interest thereon is
and shall be due and payable as provided under the Loan Documents.

 

3.         Conditions Precedent. The effectiveness of this Extension shall be
expressly conditioned upon the following having occurred or Lender having
received, all of the following, in form and content satisfactory to Lender and
its counsel, and suitable for filing or recording, as the case may be, as
required:

 

3.1        This Extension, fully executed by Borrower and Guarantor;

 

3.2        Payment and/or reimbursement to Lender of the fees, costs and
expenses (including, without limitation, attorneys’ fees) incurred by Lender in
connection with this Extension; and

 

3.3        Such additional assignments, agreements, certificates, reports,
approvals, instruments, documents, subordination agreements, financing
statements, consents and opinions as Lender may request, in its sole opinion and
judgment, in connection with this Extension.

 

4.         General Release of Lender.

 

4.1        Except as to the obligations imposed upon Lender, as provided herein,
Borrower and Guarantor, on behalf of themselves, their respective successors and
assigns, and each of them, do hereby forever relieve, release, acquit and
discharge Lender and its  predecessors, successors and assigns, and their
respective past and present attorneys,  accountants, insurers, representatives,
affiliates, partners, subsidiaries, officers, employees, directors, and
shareholders, and each of them (collectively, the “Released Parties”), from any
and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses (including, but not limited to, attorneys’ fees),
damages, injuries, actions and causes of action, of whatever kind or nature,
whether legal or equitable, known or unknown, suspected or unsuspected,
contingent or fixed, which Borrower or Guarantor now owns or holds or has at any
time heretofore owned or held or may at any time hereafter own or hold against
the Released Parties, or any of them, by reason of any acts, facts, transactions
or any circumstances  whatsoever occurring or existing, including, but not
limited to, those based upon, arising out of, appertaining to, or in connection
with the Recitals above, the Loan, the facts pertaining to this Extension, any
collateral heretofore granted to Lender or granted in connection herewith, or to
any other obligations of Borrower and Guarantor to Lender, or the lending
arrangements between Lender and Borrower and Guarantor.

 

4.2        As to the matters released herein, Borrower and Guarantor expressly
waive any and all rights under Section 1542 of the Civil Code of the State of
California, which provides as follows:

 

"A general release does not extend to claims that the creditor or

 

 

 

 

3306757.1

 

 

 

-  2  -

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

releasing party does not know or suspect to exist in his or her favor at the
time of executing the release and that, if known by him or her, would have
materially affected his or her settlement with the debtor or released party."

 

4.3        Borrower and Guarantor expressly waive and release any right or
benefit which they have or may have under Section 1542 of the Civil Code of the
State of California, and any similar law of any state, territory, commonwealth
or possession of the United States, or the United States, to the full extent
that they may waive all such rights and benefits pertaining to the matters
released herein. In connection with such waiver and relinquishment, Borrower and
Guarantor acknowledge that they are aware that they may hereafter discover
claims presently unknown or unsuspected, or facts in addition to or different
from those which they now know or believe to be true. Nevertheless, it is the
intention of Borrower and Guarantor, through this Extension, to fully, finally
and forever release all such matters, and all claims relative thereto, which do
now exist, may exist, or heretofore have existed. In furtherance of such
intention, the release herein given shall be and remain in effect as a full and
complete release of such matters notwithstanding the discovery or existence of
any such additional or different claims or facts relative thereto.

 

4.4        Borrower and Guarantor are the sole and lawful owners of all right,
title and interest in and to every claim and other matter which they purport to
release herein, and they have not heretofore assigned or transferred, or
purported to assign or transfer to any person or any entity claims or other
matters herein released. Borrower and Guarantor shall indemnify, defend and hold
Lender and each of the other Released Parties, and each of them, harmless from
and against any claims, liabilities, actions, causes of action, demands,
injuries, costs, and expenses (including, but not limited to, attorneys’ fees),
based upon or arising in connection with any such prior assignment or transfer,
or any such purported assignment or transfer, or any  claims or other matters
released herein.

 

5.         Representations and Warranties.   When the Borrower and Guarantor
sign this Extension, the Borrower and Guarantor represent and warrant to the
Lender that: (a) the Loan Agreement and all other Loan Documents are in full
force and effect, (b) there is no event which is, or with notice or lapse of
time or both would be, a default under the Loan Agreement, (c) the
representations and warranties in the Loan Agreement are true as of the date of
this Extension as if made on the date of this Extension, (d) this Extension does
not conflict with any law, agreement, or obligation by which the Borrower or
Guarantor is or are bound, and (e) this Extension is within the Borrower’s and
Guarantor’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s and Guarantor’s organizational papers.

 

6.         Effect of Extension. Except as provided in this Extension, all of the
terms and conditions of the Loan Agreement shall remain in full force and
effect.

 

7.         Counterparts. This Extension may be executed in counterparts, each of
which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

 

8.         FINAL AGREEMENT.  BY SIGNING THIS DOCUMENT EACH PARTY

 

 

 

 

3306757.1

 

 

 

-  3  -

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

REPRESENTS AND AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL
AGREEMENT  BETWEEN  PARTIES  WITH  RESPECT  TO  THE  SUBJECT  MATTER HEREOF, (B)
THIS DOCUMENT SUPERSEDES ANY COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN
OUTLINE OF TERMS AND CONDITIONS RELATING TO THE SUBJECT MATTER HEREOF, UNLESS
SUCH COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND
CONDITIONS EXPRESSLY PROVIDES TO THE CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES, AND (D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY
EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
UNDERSTANDINGS OF THE PARTIES.

 

[SIGNATURE PAGE FOLLOWS]





 

 

 

 

3306757.1

 

 

 

-  4  -

 

 

--------------------------------------------------------------------------------

 

Exhibit 10.2

 

IN WITNESS WHEREOF, this Extension is executed as of the date and year first
written above.

 

 

BORROWER:

 

 

 

 

AMPHASTAR PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/Jason Shandell

 

Name:

Jason Shandell

 

Title:

President

 

 

 

 

GUARANTOR:

 

 

 

 

ARMSTRONG PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/Rong Zhou

 

Name:

Rong Zhou

 

Title:

President

 

 

 

 

LENDER:

 

 

 

 

CATHAY BANK,

 

a California banking corporation

 

 

 

 

By:

/s/Kenneth Chan

 

Name:

Kenneth Chan

 

Title:

First Vice President

 

 

 



 

 

 

 

3306757.1

 

 

 

-  5  -

 

 

--------------------------------------------------------------------------------